1 ANDREW A. BAO, ESQ.
Nevada State Bar No. 10508

 

 

 

2 || WOLFE & WYMAN LLP
6757 Spencer Street
3 || Las Vegas, NV 89119
Telephone: (702) 476-0100
4 || Facsimile: (702) 476-0101
aabao@wolfewyman.com
5
Attorneys for Defendant
6 || CENLAR FEDERAL SAVINGS BANK
7
8 UNITED STATES DISTRICT COURT
9 DISTRICT OF NEVADA
a: 10
a:
2: 1 MONICA EGBERT, Case No. 2:19-cv-00483-JAD-VCF
<o
=: 12 Plaintiff, “SEP UDATHON-ANB-ORDER FOR
2: EXTENSION OF TIME FOR
33 13 Vv. DEFENDANT CENLAR FEDERAL
ws SAVINGS BANK TO RESPOND TO
we 14 || EQUIFAX INFORMATION SERVICES, PLAINTIFE’S AMENDED COMPLAINT
az LLC; TRANSUNION, LLC, CENLAR
S: [5 FEDERAL SAVINGS BANK, (FIRST REQUEST)
Defendants.
18
19 IT IS HEREBY STIPULATED AND AGREED between Defendant, CENLAR FEDERAL

20 || SAVINGS BANK (‘CENLAR”) and Plaintiff, MONICA EGBERT, by and through their
2] undersigned attorneys, that CENLAR shall have up to and including June 11, 2019 to file a Response to

22 || Plaintiff's Amended Complaint as the parties are engaging in potential early resolution.

23 ||
94 | fi
95 ||
96 «(|| fi
27 «| di

28 | fi

 

 

3362042.1

 
LP

Law

Nt

ATTORNEYS & COUNBHL DA

WOLFE &WYM

 

B

Co C6 ~~ DB A S&S WH NH =

nN No bo nN Ke bh No NO i) _ _ — —_ —_ — _ = —_ —_
oo ~l ON tA > bo No —_ o> oO co “J nN wn > law N _ oS

 

 

This is CENLAR’s first request for an extension, and is not intended to cause any delay or

prejudice to any party. Trial has not been set in this case yet.

 

 

DATED: May 30, 2019 DATED: May 30, 2019

WOLFE & WYMAN LLP HAINES & KRIEGER, LLC

By: /s/ Andrew A. Bao By: /s/ David H. Krieger
ANDREW A. BAO, ESQ. DAVID H. KRIEGER, ESQ.
Nevada State Bar No. 10508 Nevada Bar No. 9086
6757 Spencer Street SHAWN W. MILLER, ESQ.

Nevada Bar No. 7825

Las Vegas, NV 89119 8985 S Eastern Ave., Suite 350
Attorneys for Defendant Henderson, NV 89123
CENLAR FEDERAL SAVINGS BANK Attorney for Plaintiff

IT IS SO ORDERED.

By:

 

 

UNITED STATES 348-FRHIG#COURF JUDGE
Pajisteate

Dated: May 31, 2019

3362042. 1

 
